Citation Nr: 1241914	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  05-40 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A videoconference Board hearing was held at the RO in July 2008 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record. 

In September 2008 and August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2012, the Board requested a medical expert opinion from a member of the Veterans Health Administration ("VHA opinion") regarding the currently appealed claims in accordance with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A and 7109, and 38 C.F.R. § 20.901.  The requested opinion was provided in September 2012 (although the report itself is dated "2010").  The Veteran was provided with a copy of this opinion in October 2012 and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903; a response was received later that same month.  


FINDINGS OF FACT

1.  The competent evidence is against a finding that the Veteran's current cervical spine disability was incurred in, aggravated by, or otherwise the result of his active service, to include an in-service neck injury or as due to a service-connected disability.

2.  The competent evidence is against a finding that the Veteran's current left hand disability was incurred in, aggravated by, or otherwise the result of his active service to include an in-service injury.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a cervical spine disability, to include as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).

2.  Service connection is not warranted for a left hand disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2001 which was prior to the currently appealed January 2002 rating decision.  He also was sent additional notification via letters dated in February 2004, October 2004, November 2005, March 2006, November 2008, and September 2010, followed by readjudication of the appeal by multiple Supplemental Statements of the Case (SSOCs) with the most recent being in September 2011.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) as well as the Court's holding in Quartuccio.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2008 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence which relates the etiology of his current cervical spine or left hand disability to active service.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the current appellate issues and asked questions to clarify the Veteran's contentions and treatment history.  Although the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  In fact, the Veteran testified that he felt he had a fair opportunity to present his case.  See Transcript p. 15.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Veteran was afforded VA medical examinations in March 2001, March 2002, January 2005, April 2006, and November 2010 (with a January 2011 addendum).  He also has submitted private medical opinions in support of this case.  

The September 2012 VHA opinion was based upon review of the Veteran's claims folder.  As such, the clinician who promulgated the September 2012 VHA opinion had an accurate understanding of the nature of the claimed disabilities, the Veteran's medical history and contentions, as well as the other opinions expressed in this case.  Although the Veteran contended that this opinion was not based upon a complete review of the records in his claims folder, this does not appear to be the case.  The complete claims folder was made available for review.  The clinician did note that a complete review of the case really could not be carried out without all of the X-rays and imaging studies (MR scans) being made available for review.  Nevertheless, he was provided with all such records in VA's possession, and his overall opinion indicates that this comment is based upon the lack of such records in this case and not that there were outstanding records he was unable to review.  Therefore, the Board finds that the September 2012 VHA opinion is supported by an adequate foundation.  

The Veteran also criticized the VHA opinion for making findings regarding the nature of his claimed disabilities, such as his left hand, that contradicted other evidence of record.  In advancing an argument concerning the adequacy of the September 2012 VHA opinion, the Veteran appears to be raising a general challenge to the professional competence of the VA examiner who provided this opinion.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the September 2012 VHA opinion.

Recent Federal Circuit precedent also suggests that VA may rely upon the September 2012 VHA opinion in adjudicating the Veteran's claims.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiner who provided the September 2012 VHA opinion was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationships between the Veteran's claimed disabilities and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VHA examiner (or any other VA examiner) prior to relying on the September 2012 VHA opinion in adjudicating his claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VHA examiner who provided the September 2012 VHA opinion was not competent or did not report accurately what he found in his review of the claims file.  The Board also finds that the September 2012 VHA opinion is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions.  See 38 C.F.R. § 4.2 (2012).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Accordingly, the Board finds that the September 2012 VHA opinion is adequate for adjudication of this case.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for disabilities of the cervical spine and left hand.  The Veteran essentially contends that, while on active service in 1971, he fell off of scaffolding which was 10-12 feet high and injured the fingers of his left hand, his back, and his neck when he fell.  Alternatively, the Veteran claims that his neck injury was caused or aggravated by his service-connected lumbar spine disability.  Service connection for a low back disability is in effect as a result of two in-service incidents in which the Veteran sustained injury while lifting heavy objects in March and November 1972.

The Veteran's available service treatment records do not show any treatment for a fall from scaffolding in 1971.  They show instead that, in September 1971, the Veteran was treated for a laceration of the left ring finger at the emergency room of the U.S Air Force Hospital at Little Rock Air Force Base, Arkansas.  These treatment records for the laceration of the left finger do not indicate that it was the result of a fall from scaffolding.  Moreover, while service treatment records show treatment for repeated low back strain, none of the records show that this treatment is related to any in-service fall from scaffolding.  Additionally, despite the Veteran's testimony to the contrary, a review of his service personnel records does not show that he was placed on 30-day convalescent leave and limited duty at any point during active service, including as a result of any in-service injuries to the cervical spine and/or left ring and little fingers. 

The Board already has found in the September 2008 and August 2010 remands that the Veteran's allegations regarding an in-service neck injury were credible.  In pertinent part, the Veteran is competent to report he sustained such an injury.  Moreover, he has reported consistently falling off a scaffolding during service from as early as July 1980.  

Despite finding that the Veteran's account of his purported in-service injury is credible, the Board observes that this appeal turns on whether chronic disabilities of the cervical spine and/or left hand developed as a result of this purported injury.  The Board further finds that competent medical evidence is required to resolve this matter.  In pertinent part, there was no indication of any neck or left hand disability at the time of the Veteran's January 1973 separation examination.  In fact, his neck, upper extremities, and spine were clinically evaluated as normal on this examination.  He did not indicate any such disability on a July 1973 Report of Medical History, and the first competent medical evidence of either disability appears to be years after his separation from service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran's cervical spine is internal and not subject to lay observation.  Also, the exact nature of the Veteran's left hand disability appears to be unclear.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions do not constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Regarding the Veteran's cervical spine disability, a March 2002 VA examiner stated that the Veteran's cervical spine abnormality was more likely than not related to his old injury sustained in 1971 when he fell off of scaffolding while working as an aircraft mechanic.  Similarly, in an April 2007 letter, the Veteran's private physician, Dr. K.Z., stated that the Veteran's cervical spine injury was related to the low back injury sustained in service.  Neither of these clinicians appear to have provided any rationale in support of their stated opinions.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two; i.e., an examination that provides an etiology opinion without a rationale for that opinion is inadequate.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

The January 2005 VA examination showed a diagnosis of cervical strain secondary to disk protrusion, C3-4, C4-5, C5-6 with minimal to mild central spinal canal stenosis from congenital small AP diameter due to short pedicles.  However, no competent medical opinion appears to have been provided regarding the etiology of this disability.

The April 2006 VA examiner diagnosed the Veteran as having cervical strain secondary to disk protrusion, C3-4, C4-5, and C5-6 with minimal to mild central spinal canal stenosis from congenital small AP diameter due to short pedicles.  Further, the examiner opined that the Veteran's cervical spine strain was less likely than not related to service-connected herniated disk, L4-5, right postoperative and noted that there was evidence that the Veteran's condition was primary and not secondary to the lumbar spine as the MRI showed the condition was due to congenital small AP diameter/short pedicles.  

Most recently, the Veteran underwent a VA examination in November 2010.  Although the examiner performed a complete physical examination, he did not render an opinion concerning the contended etiological relationship between the neck injury and the Veteran's active service.  In a January 2011 addendum, this VA examiner stated that magnetic resonance imaging (MRI) findings concerning the cervical spine disability were consistent with the normal aging process and not as a result of old trauma.  However, this VA examiner did not discuss the April 2007 positive opinion from the Veteran's private physician, Dr. K.Z.  Further, none of the aforementioned medical opinions appear to address the Veteran's contention that his cervical spine disability was proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  

The September 2012 VHA opinion provided that, in general, it was not possible for a reviewer in a case like this to determine reasonably or to determine to a medical probability whether there is a causal relationship between an injury of the Veteran's neck in 1971 and the Veteran's neck symptoms and/or problems about which he has been complaining 30 years later unless the reviewer is provided with medical records that specifically establish: 1) that there was some clear objective evidence regarding the nature of the Veteran's initial neck injury in 1971 (information such as an X-ray demonstrating some bony injury or post-traumatic skeletal abnormality) and some current evidence (on X-ray or MR scan) showing the persistence of the initial injury: or 2) that there was some concurrent description of the Veteran's initial injury (mechanism of the injury, or the findings on physical examination, or the extent of the Veteran's symptoms and/or disability) as well as some description over the following 10 to 20 year period that there was persistence of the same symptoms or disabilities or findings on physical examination.  There was nothing the VHA clinician could find in the Veteran's medical records that provides this type of information or the type of information that would allow a reviewer to knowledgeably determine, to a medical probability, that this Veteran's neck injury in 1971 was anything other than a common soft tissue sprain or strain of the type that would be expected to resolve and would more likely than not resolved during the first 3 to 6 months following the injury.  In addition, there was no information recorded in the Veteran's medical records that demonstrated a persistence of his initial neck symptoms and/or his initial neck problems in the years following his initial injury in 1971.  Also, the radiographic (X-ray) and MRI evaluations of the Veteran's cervical spine that were performed over the past 6 to 7 years have demonstrated the typical degenerative (age related) soft tissue, disc and facet joint changes that would likely be seen on the cervical spine MR scans of a majority of individuals (with or without neck symptoms) who were the same age as the Veteran.  There were no findings on these more recent X-ray and imaging studies that would allow a reviewer to reasonably opine or to opine to a medical probability that were was a direct or causal relationship between the findings on these more recent X-ray hand imaging studies and the Veteran's initial neck injury in 1971.  As a result, the VHA clinician could not conclude to a medical probability - a term which he previously stated meant "at least as likely than not" or "to a likelihood equal or greater than 50%" - that there was any direct or causal relationship between the Veteran's neck injury in 1971 and the neck symptoms he had complained of more recently.  It was the clinician's opinion that any opinion linking the Veteran's neck injury in 1971 with his current symptoms was without a reasonable medical basis and was speculative at best.

The Board acknowledges that a speculative relationship cannot be the basis for finding that the evidence is in equipoise or, stated another way, that reasonable doubt exists.  See 38 C.F.R. § 3.102(a).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6  (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6  (1993).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90; see also Obert v. Brown, 5 Vet. App. 30, 33  (1993) (Noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl, 21 Vet. App. at 124.  Further, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez, 22 Vet. App. at 295.  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46  (2007).

In this case, however, the September 2012 VHA opinion provides a detailed rationale as to why a determination cannot be made linking the claimed disability to service without resort to speculation, and that any such opinion would be speculative at best.  Specifically, that there is no evidence which demonstrates the type of findings of the neck/cervical spine that shows a chronic disability developed at the time of the purported 1971 in-service injury as opposed to a temporary condition that ultimately resolved.  The VA clinician also noted that the current X-ray and imagining studies reflect the findings regarding the Veteran's cervical spine were consistent with the aging process, and not that of a condition due to injury.  As noted above, a similar conclusion was made in the November 2010 VA examination and January 2011 addendum.  Additionally, the September 2012 VHA opinion further stated that the findings of the cervical spine on the January 2005 MR scan was a finding that orthopedic surgeons and radiologists see on the majority of cervical spine MR scans in patients who were the same age as the Veteran in 2005.  Moreover, the clinician stated that the Veteran's previous diagnosis of "cervical strain secondary to disc protrusion" was a diagnosis that made no sense medically - cervical strain is not caused by the type of central disc bulging (or by any type of cervical disc protrusion) that the Veteran had on his 2005 MR scan.  The minimal to mild narrowing of the cervical spine canal APPELLANT diameter, due to a minimal to mild shortening of the pedicles, was a developmental or congenital condition that the Veteran had before military service, but there was no relationship between this subtle structural abnormality of the Veteran's cervical spine and any increased incidence or risk of neck problems (with or without a history of the type of neck injury this Veteran had).  Consequently, the VHA clinician concluded that it would be speculative at best to relate the Veteran's more recent neck symptoms to the particular structure of his cervical spine at the time of his neck injury in 1971.

With respect to the issue of secondary service connection, the September 2012 VHA clinician stated that he was unaware of any anatomic or physiologic basis by which a reviewer of this case could reasonably or to a medical probability claim a causal relationship between the Veteran's back injury in 1971 (or any type of low back injury or lumbar disc herniation) and the symptoms and/or problems the Veteran developed more recently involving his neck.  Further, the clinician stated that there was no valid medical basis he was aware of for suggesting that the Veteran's neck pain could have independently been caused or influenced by the Veteran's previous low back injury.  The phenomenon of low back injuries causing a patient to develop neck pain (or independently aggravating the neck pain of an individual with a pre-existing neck injury) is not a phenomenon that was recognized as having a basis in medical science.  As a result there was no reasonable medical basis for causally linking the Veteran's neck pain to his low back injury.

As already indicated, no competent medical opinion is of record which addresses the Veteran's claim of secondary service connection other than the September 2012 VHA opinion.  The Board already has determined that this opinion is supported by an adequate foundation and is adequate for adjudication of this case.  In regard to the Veteran's own contentions of secondary service connection, the impact one disability has upon another is a complex medical issue that requires competent medical evidence to resolve.  The Board already has determined that the Veteran's contentions do not constitute competent medical evidence.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, in the context of a claimant contending secondary service connection, that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  The Board observes that, if a lay assertion was not sufficient to warrant a medical examination in Waters, then it is clear that a lay assertion is not sufficient to warrant a grant of service connection. 

Regarding the claim for a left hand disability (manifested by locking of the left ring and little finger), the record reflects the Veteran first was examined for this disability in January 2001.  The examiner opined that the Veteran's trigger finger may be due to his injury in service.  The Board has previously found this opinion to be unreliable as it was speculative in nature.  Thereafter, a VA examiner opined in March 2001 that the Veteran's left ring and small finger disabilities were less likely than not secondary to his scar of the left finger.  The March 2001 VA examiner reasoned that the Veteran most likely had Dupuytren's contracture which is more frequent in all fingers of the hand but most frequently in the fourth and fifth fingers.  There is no indication anywhere in the medical evidence of record that the Veteran has been diagnosed as having Dupuytren's contracture.  In fact, the VA examiner did not include a diagnosis of Dupuytren's contracture in the March 2001 examination report.  

A January 2005 VA examination report shows that the Veteran has been diagnosed as having residuals of a laceration of the left ring finger with scar but no current evidence of functional impairment and tenosynovitis of the left ring and little finger, intermittent, and by history, last episode of locking a year ago. 

Although the Veteran was examined in November 2010, an etiological opinion was not provided concerning the contended causal relationship between the left ring and little finger disability and the Veteran's active service.  In his January 2011 addendum, this VA examiner determined that there was no evidence of either trigger finger or Dupuytren's contracture.  Therefore, this examiner stated that the Veteran had no significant abnormality in his hand related to his active service and there was no relationship to his service-connected ring finger injury.  

Despite the findings of the January 2011 addendum report, the evidence of record indicates the Veteran has been diagnosed as having tenosynovitis.  Although the Board noted this in its August 2010 remand, there still was no opinion provided by either the November 2010 VA examination or the January 2011 addendum concerning whether the Veteran's tenosynovitis was due to his in-service injury.  Therefore, the VHA opinion was requested to resolve this matter as well.  

The September 2012 VHA clinician noted that it was quite difficult to determine the nature of the Veteran's left finger problem (as it was described in his medical records) because his finger problem had at various times been attributed to Dupurtren's contracture, tenosynovitis, and trigger finger.  The difficulty lies in the fact that not only are each of these conditions quite distinct clinically and easily distinguishable by history and physical exam, but there should be no confusion in the mind of any reasonably well trained and reasonably experienced physician as to which of these diagnoses was present in any given patient.  The only explanation the clinician could think of to account for this confusion would be some inconsistency or change in the nature of the finger complaints by the Veteran (as well as perhaps the findings on the Veteran's physical exam) over time.  The clinician could not think of any valid anatomic or physiologic rationale for casually connecting the Veteran's left ring finger injury (as it was described in the 1971 medical records) and the subsequent development of the finger symptoms described by the Veteran more recently.  In addition, the clinician stated that a ring finger injury such as the Veteran incurred in 1971 cannot result in the development of a trigger finger problem, a Dupuytren's contracture or a tenosynovitis years later and cannot produce, years later, a problem of any type in the adjacent finger.

In short, even though the September 2012 VHA clinician noted that the exact nature of the Veteran's left hand disability was unclear from the different diagnoses that had been provided, none of these diagnosed disabilities were of the type that would have resulted from the type of injury documented in the service treatment records.  

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran current cervical spine and/or left hand disability was incurred in, aggravated by, or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a left hand disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


